Wheeler, J.
The amended answer was legally sufficient, according to the authority of Tarpley v. Poage, (2 Tex. R. 139.) The answer goes beyond what was deemed sufficient in that case, in that it alleges that the defendants were induced to give the note by the false and fraudulent representations of the payee that he had a good title to the land, the defendants having no other means of information. It comes then within our decision in Crayton v. Munger, (9 Tex. R. 285.)
It was no objection to the plea, that the alleged failure of title did npt go to the whole, but only a part of the land conveyed. It was the right of the defendant to take what the vendor could convey, and have an abatement of the price to the extent of the failure of title. (Mitchell v. Zimmerman, 4 Tex. R. 75.) We are of opinion that the plea was sufficient, and that the Court erred in sustaining the exceptions. The judgment is reversed and the cause remanded.
Reversed and remanded.